UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-52176 SNAP INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Delaware 20-3191847 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 363 7th Avenue, 13th Floor, New York, NY 10001 (Address of principal executive offices) (Zip Code) (516) 942-2030 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of May 12, 2011, the registrant had37,620,756 shares of common stock issued and outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 CondensedConsolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and March 31, 2010 (Unaudited) 2 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2011 (Unaudited) and for the Year Ended December 31, 2010 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and March 31,2010 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. (Removed and Reserved). 26 Item 5. Other Information. 26 Item 6. Exhibits. 26 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Snap Interactive, Inc. and Subsidiaries Condensed Consolidated Balance Sheets ASSETS March 31, 2011 December 31, 2010 (Unaudited) Current Assets Cash $ $ Credit card holdback receivable Accounts receivable, net Prepaid expense Total Current Assets Equipment and Intangibles, net Other Assets Security deposit Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Deferred revenue Convertible notes payable - related party Accrued interest - related party Total Current Liabilities Commitments and Contingencies Stockholders' Equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized,37,620,756 and 33,210,756 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Less: deferred compensation - ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed consolidated unaudited financial statements. 1 Snap Interactive, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three MonthsEnded March 31, 2011 March 31, 2010 Revenue $ $ Cost of Revenue Gross Profit Operating Expenses Compensation expense Professional fees Advertising and marketing expense General and administrative expense Total Operating Expenses Loss from Operations ) ) Other Income (Expense) Interest Expense ) ) Other Income Interest Income Total Other Income (Expense) Loss Before Provision For Income Taxes ) ) Provision for Income Taxes - - Net Loss $ ) $ ) Net Loss Per Share- Basic ) ) Net Loss Per Share- Diluted ) ) Weighted average number of shares outstanding during the period - Basic Weighted average number of shares outstanding during the period - Diluted See accompanying notes to condensed consolidated unaudited financial statements. 2 Snap Interactive, Inc. and Subsidiaries Condensed Consolidated Statements of Changes in Stockholders' Equity For the Three Months Ended March 31, 2011 (Unaudited) Preferred Stock$.001 Par Value Common stock$.001 Par Value Additional Total paid-in Accumulated Deferred Stockholder's Shares Amount Shares Amount capital Deficit Compensation Equity Balance, December 31, 2009 - $
